Case 1:19-cv-02526-JKB Document 13 Filed 12/16/20 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

DEJESUS COLLINS, #366-774, #1746-140, *

Plaintiff #
Vv * Civil Action No. JKB-19-2526
WARDEN ALLEN GANG and *
OLUWASEUN OGUNDUYILE,
*
Defendants
$ekk

MEMORANDUM OPINION

Self-represented plaintiff DeJesus Collins, an inmate presently incarcerated at North
Branch Correctional Institution in Cumberland, Maryland, filed the above-captioned 42 U.S.C.
§ 1983 civil rights action against Jessup Correctional Institution (“JCI”) Warden Allen Gang and
correctional officer Oluwaseun Ogunduyile.! ECF No. 1. In the complaint, Collins alleges that
while he was incarcerated at JCI, he was assaulted by Ogunduyile and was not taken to the hospital
for treatment. Jd. at 2-3.

On August 7, 2020, defendants filed a motion to dismiss or, in the alternative, motion for
summary judgment. ECF No. 11. The court informed Collins, pursuant to Roseboro v. Garrison,
528 F.2d 309 (4th Cir. 1975), that the failure to file a response in opposition to the motion could
result in dismissal of the complaint. ECF No. 12. Collins filed nothing further.

This court deems a hearing unnecessary. See Local Rule 105.6 (D.Md. 2016). For the
reasons set forth below, defendants’ motion, construed as one for summary judgment, shall be

granted.

 

1 The Clerk shall be directed to correct defendants’ names on the docket.
 

Case 1:19-cv-02526-JKB Document 13 Filed 12/16/20 Page 2 of 8

Background

Collins claims that at approximately 5:13 p.m. on December 28, 2018, Ogunduyile grabbed
his arm and threw him out of his wheelchair onto the floor, causing him to hurt his back and legs.
Complaint, ECF No. 1 at 2. Collins asserts that in so doing, Ogunduyile violated the institutional
procedure prohibiting correctional officers from making physical contact with wheelchair-bound
inmates without the inmate’s consent. Jd. at 2-3. Collins also claims that he was not taken to the
hospital for medical treatment. Jd. He seeks $250,000 in damages. Jd. at 4,

In response, defendants filed a motion supported by several exhibits indicating that at
approximately 4:50 p.m. on December 28, 2018, Ogunduyile observed Collins attempting to step
off the wing to retrieve another dinner tray from the Meals on Wheels worker at JCI. See Notice
of Inmate Rule Violation, ECF No. 11-3 at 2. Ogunduyile told Collins that he already received
his tray for dinner and, therefore, Collins could not step off the wing. Id. At that time, the dietary
officer who was escorting the Meals on Wheels worker stated that she would give Collins another
tray. Id. As such, Ogunduyile called for the grill to be opened and the dietary worker handed
Collins another tray. Jd.

After receiving the tray, Collins attempted to step off the wing again, and Ogunduyile gave
him a verbal command to stop. Affidavit of Ogunduyile, ECF No. 11-2 at §5. Ogunduyile turned
around to direct an officer to secure the grill and, while his back was turned, Collins pushed his
wheelchair towards Ogunduyile, striking him from behind on both legs. /d.; ECF No. 11-3 at 2,
Ogunduyile turned to stop Collins from further hitting him with his wheelchair; however, Collins
aggressively charged towards Ogunduyile and attempted to stand up from the wheelchair. Jd.
Ogunduyile pushed Collins’s wheelchair to prevent Collins from further striking him, and Collins

then stood up, fell out of his chair, and landed on the floor. Id
 

Case 1:19-cv-02526-JKB Document 13 Filed 12/16/20 Page 3 of 8

Collins was escorted to the medical unit, where he was uncooperative with the medical
staffand refused to be evaluated for any injuries. Medical Record, ECF No. 11-4. The medical
staff cleared Collins to return to his housing unit and he wheeled himself out of the dispensary. Jd.
Collins refused to providea statement, Inmate Statement Form, ECF No. 11-5. On December 30,
2018, Collins received a notice of infraction regarding the incident. ECF No. 11-3.

Standard of Review

Defendants have moved to dismiss the claims under Rule 12(b)(1) and 12(b)(6) of the
Federal Rules of Civil Procedure or, in the alternative, for summary judgment pursuant to Federal
Rule of Civil Procedure 56, Motions styled in this manner implicate the Court’s discretion under
Rule 12(d), which provides that when “matters outside the pleadings are presented to and not
excluded by the court, the [Rule 12(b)(6)] motion must be treated as one for summary judgment
under Rule 56.” See Kensington Volunteer Fire Dep’t, Inc. v. Montgomery Cnty., 788 F. Supp. 2d
431, 436-37 (D. Md. 2000), aff'd, 684 F.3d 462 (4th Cir. 2012). The court maintains “complete
discretion to determine whether or not to accept the submission of any material beyond the
pleadings that is offered in conjunction with a Rule 12(b)(6) motion and rely on it, thereby
converting the motion, or to reject it or simply not consider it.” Wells-Bey v. Kopp, Civ. No.
ELH-12-2319, 2013 WL 1700927, at *5 (D. Md. Apr. 16, 2013) (quoting 5C Wright & Miller,
Federal Practice & Procedure § 1366, at 159 (3d ed. 2004, 2012 Supp.)).

Before converting a motion to dismiss to one for summary judgment, courts must give the
nonmoving party “a reasonable opportunity to present all the material that is pertinent to the
motion.” Fed. R. Civ. P. 12(d). A “[rJeasonable opportunity” for the nonmoving party means that
the nonmoving party must be aware that the court may treat the motion as one for summary

judgment and the nonmoving party must “be afforded a reasonable opportunity for discovery” if
Case 1:19-cv-02526-JKB Document 13 Filed 12/16/20 Page 4 of 8

necessary to oppose the motion. Gay v. Wall, 761 F.2d 175, 177 (4th Cir. 1985) (internal quotation
marks and citation omitted). To do so, the nonmoving party must file an affidavit or declaration
under Rule 56(d) explaining why, “for specified reasons, it cannot present facts essential to justify
its opposition” without formal discovery, or otherwise put the district court on notice of the reasons
why summary judgment is premature. Fed. R. Civ. P. 56(d). See also Harrods Lid. v. Sixty Internet
Domain Names, 302 F.3d 214, 244-45 (4th Cir. 2002),

The court shall treat defendants’ motion as one for summary judgment. Collins knew from
the motion itself that defendants are pursuing summary judgment. Moreover, Collins has not
sought additional discovery under Rule 56(d), nor has he explained why he cannot present facts
essential to justify his opposition without formal discovery. Construing the motion as seeking
summary judgment is therefore appropriate.

Under Rule 56(a), “[t]he court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” See Celotex Corp. v. Catrett,477 U.S. 317, 322 (1986). The court should “view
the evidence in the light most favorable to . . . the nonmovant, and draw all reasonable inferences
in her favor without weighing the evidence or assessing the witnesses’ credibility.” Dennis v.
Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002); see also Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). “A party opposing a properly supported motion for
summary judgment ‘may not rest upon the mere allegations or denials of [his] pleadings,” but
rather must ‘set forth specific facts showing that there is a genuine issue for trial.°” Bouchat v.
Balt. Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003) (alteration in original) (quoting
Fed. R. Civ. P, 56(e)). The nonmoving party bears the burden of showing the existence of a

genuinely disputed material fact. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

 
Case 1:19-cv-02526-JKB Document 13 Filed 12/16/20 Page 5 of 8

U.S. 574, 586~87 (1986). A fact is “material” if it “might affect the outcome of the suit under the
governing law.” Anderson, 477 U.S. at 248. Moreover, a dispute of material fact is “genuine”
only if sufficient evidence favoring the nonmoving party exists for the trier of fact to return a
verdict for that party, Jd. at 248-50.

The court reads Collins’s pleadings generously, as he proceeds pro se. See Erickson vy,
Pardus, 551 U.S. 89, 94 (2007). That said, the court must also fulfill its “affirmative obligation
.., to prevent factually unsupported claims and defenses from proceeding to trial.” Bouchat, 346
F.3d at 526 (internal quotation marks and citation omitted).

Discussion

In their motion, defendants argue, inter alia, that (1) Ogunduyile is entitled to summary
judgment because there was no evidence that he used excessive force; (2) Collins fails to allege
any personal involvement on the part of Warden Gang; and (3) defendants are protected by
qualified immunity. ECF No. 11-1.

I. Officer Ogunduyile

The Eighth Amendment proscribes “unnecessary and wanton infliction of pain” by virtue
of its guarantee against cruel and unusual punishment. U.S. Const. amend. VII; Gregg v. Georgia,
428 U.S. 153, 173 (1976); see also Estelle v. Gamble, 429 U.S. 97, 102 (1976); King v. Rubenstein,
825 F.3d 206, 218 (4th Cir. 2016). To establish an Eighth Amendment violation, an inmate must
establish both that the prison official subjectively “acted with a sufficiently culpable state of mind”
and that the injury or deprivation inflicted was objectively serious enough to constitute a violation.
Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).

The subjective element requires evidence that prison personnel used force “maliciously or

sadistically for the very purpose of causing harm,” rather than “in a good faith effort to maintain

 
Case 1:19-cv-02526-JKB Document 13 Filed 12/16/20 Page 6 of 8

or restore discipline.” Hudson, 503 U.S. at 6 (quoting Whitley v. Albers, 475 U.S. 312, 320-21
(1986)) (internal quotation marks omitted), In evaluating this element, a court should consider
“(1) the need for the application of force; (2) the relationship between the need and the amount of
force that was used; (3) the extent of any reasonably perceived threat that the application of force
was intended to quell; and (4) any efforts made to temper the severity of a forceful response.” Iko
v. Shreve, 535 F.3d 225, 239 (4th Cir. 2008) (quoting Whitley, 475 U.S. at 321) (internal quotation
marks omitted).

To satisfy the objective level of harm, a party asserting an Eighth Amendment excessive
force claim must demonstrate that the officer used a “nontrivial amount of force. Wilkins v.
Gaddy, 559 U.S. 34, 39 (2010). “[N]ot every malevolent touch by a prison guard gives rise to a
federal cause of action.” /d. at 37 (quoting Hudson vy. McMillian, 503 U.S. 1,9 (1992)) (internal
quotation marks omitted).

Viewing the facts in the light most favorable to Collins, it appears that he fell to the ground
after he struck Ogunduyile with his wheelchair and attempted to standup. Collins had been given
a second tray of food, but he attempted to leave the wing, and Ogunduyile instructed him to stop.
When Ogunduyile turned around to direct another officer to secure the grill, Collins struck
Ogunduyile’s legs with his wheelchair. Upon seeing that Collins would strike him again,
Ogunduyile pushed the wheelchair just as Collins was attempting to stand, causing Collins to fall
to the floor. Collins was then taken to the medical unit, where he refused to be evaluated.

On this record, it does not appear that Ogunduyile used force maliciously or sadistically.
Rather, any force used by Ogunduyile in pushing Collins’s wheelchair was applied to quell a
reasonably perceived threat that Collins would strike him again. Thus, Ogunduyile acted

appropriately ina good faith effort to restore discipline. Because Collins does not meet his burden

 
Case 1:19-cv-02526-JKB Document 13 Filed 12/16/20 Page 7 of 8

of identifying evidence to show that a genuine dispute of material facts exists regarding his claim
of cruel and unusual punishment, Ogunduyile is entitled to summary judgment.
Il. Warden Gang

Other than naming Warden Gang in the caption of the complaint, Collins does not identify
any specific action or inaction on his part that resulted in a constitutional violation. Truleck v.
Freeh, 275 F.3d 391, 402 (4th Cir. 2001) (stating that liability under § 1983 attaches only upon
personal participation by a defendant in the constitutional violation). To the extent Collins
intended to sue Warden Gang in his capacity as Ogunduyile’s supervisor, he cannot succeed.

It is well established that the doctrine of respondeat superior does not apply in § 1983
claims. See Love-Lane v. Martin, 355 F.3d 766, 782 (4th Cir. 2004) (holding that there is no
respondeat superior liability under § 1983). Rather, liability of supervisory officials is “premised
on ‘a recognition that supervisory indifference or tacit authorization of subordinates’ misconduct
may be a causative factor in the constitutional injuries they inflict on those committed to their
care.” Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Slakan v. Porter, 737 F.2d
368, 372 (4th Cir. 1984)). To establish supervisory liability under § 1983, a plaintiff must show
“(1) that the supervisor had actual or constructive knowledge that his subordinate was engaged in
conduct that posed a pervasive and unreasonable risk of constitutional injury to citizens like the
plaintiff; (2) that the supervisor’s response to the knowledge was so inadequate as to show
deliberate indifference to or tacit authorization of the alleged offensive practices; and (3) that there
was an affirmative causal link between the supervisor’s inaction and the particular constitutional
injury suffered by the plaintiff.” Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (internal
quotation marks and citations omitted). “A single act or isolated incidents are normally insufficient

to establish supervisory inaction upon which to predicate § 1983 liability.” Wellington v. Daniels,

 
Case 1:19-cv-02526-JKB Document 13 Filed 12/16/20 Page 8 of 8

717 F.2d 932, 936 (4th Cir. 1983).

Collins has failed to plead or demonstrate sufficient facts showing supervisory indifference
to, or tacit authorization of, any misconduct by Warden Gang’s subordinates. As discussed above,
Collins failed to show that his Eighth Amendment rights were violated. Accordingly, he has
necessarily failed to demonstrate that Warden Gang authorized or was indifferent to any such
violation. Collins’s assertions do not demonstrate any pattern of widespread abuse necessary to
establish supervisory action or inaction giving rise to § 1983 liability. See id. (“Generally, a failure
to supervise gives rise to § 1983 liability, however, only in those situations in which there is a
history of widespread abuse.”). Therefore, Warden Gang is entitled to summary judgment.”

Conclusion

Defendants’ motion, construed as one for summary judgment, is granted. A separate order

follows.

Dated this /S_ day of December, 2020.
FOR THE COURT:

Je ADB

~ James K. Bredar
Chief Judge

 

? In light of this ruling, the court need not address defendants’ arguments regarding qualified
immunity.
